\OOO-~]O\U`l-I>~UJ[\.))-»-\

N[\JNNN[\JMNN)-*r-*»->-\»-)_a)-a,_¢»-~w
OO\]O\Lh-I>~W[\)v-‘O\DOO~QO\U\-|>~WN»-C>

Case

 

FlLED

Andrew Paul Kangas “_ ,,

15 Boardman Place, Second Floor FEB 8 1319
San Francisco, CA 94103 UM?£BSFATES BANKnqu‘/coum
Telephone'. (415) 863-4336 SANFRANC|$GO.CA
Amicus Party Pro Se

Andrew Paul Kangas

UNITEI) STATES BANKRUPTCY COURT
N{)RTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION
fn re: )
) Case No.: 19-30088 (DM)
PG&E CORPORATION and PACIFIC GAS )
AND ELECTRIC COMPANY, ) Chapter 11
)
Debtors. ) AMICUS BRIEF
)
) Date Action Filed: January 29, 2019
) Hon. Dennis Montali
)

 

ANDREW PAUL KANGAS hereby submits the following Amicus brief in the matter of
Pacitic Gas and Electric Company, (hereafter PG&E) in the United States Bankruptcy Court,
Northern District of Califomia, San Francisco Division.

Paul Kangas is a PG&E shareholder. rI`his Amicus brief draws the Court’s attention to a
serious threat to loss of life and property, and threat to public safety in connection With this case,
posed by PG&E’s Diablo Canyon Nuclear Power Plant, Unit #1.

PG&E was convicted on January 26th, 2017, of Criminal negligence in the pursuit of
profit to the exclusion of reasonable safety, after the company failed to maintain and test its gas
line in San Bruno California under the Federal Pipeline Safety Act. (2002). PG&E is on
probation supervised by the United States District Court, Northern District, San Francisco Venue
Pacitic Gas and Eleetric Company, Docket Number 0971 3:14CR00175 -001WHA. PG&E
was convicted of various felonies for killing eight San Bruno residents in an avoidable 2010 gas
explosion PG&E’s pipes blew up because the company deferred maintenance to save money.
The supervising J ud ge William Alsup, recently asked PG&E’s president, should I “let you

keep killing people?”
1

2 119-30088 DOC# 389 Filed: 02/08/19 Er.]t"e“red: 02/08/19 15220:44 Page 1 Of 4

 

 

\OOO\I|O\U`l-LL»J[\J»-*

NNN[\)I\)N[\)NN>-**-‘)-*»-*b-‘)-‘)->-¢i-i>-a
OO\]O\Lh-LWN*_‘O\OOO\EO\U-LWNP"*O

Case:

On January 3 0, 2019 PG&E appeared in response to an allegation that it has
violated its probation by failing to report to probation that the Butte County District
Attorney’s Office had negotiated a settlement agreement, forgoing any criminal prosecution or
punishment for the 0ctober 2017 Butte County fires PG&E failed to report an investigation by
the Butte County District Attorney’s Off`lce to the probation office. PG&E also failed to report
to the probation office that Cal Fire had deemed them responsible for the October 2017l Honey
Fire; that there Was the possibility of criminal prosecution; or that they entered into a settlement
agreement with Butte County to avoid such criminal prosecution

On February 6, 2019 a PG&E gas line exploded under a San Francisco street. A National
Transportation Safety Board team is investigating the explosion that left two buildings With
major structural damage and three others with extensive water damage. Flames shot high in the
air for more than two hours before crews stopped the flow of gas.

In this case PG&E has filed for bankruptcy protection after being sued for billions of
dollars for igniting the November 2018 Camp Fire which destroyed the community of Paradise
California. PG&E’s northern California power lines ignited at least 17 fires in which scores died
and a thousand homes burned. The corporation is under investigation for failing to shut off its
grid power supply during a high wind event, after publicly notifying residents of the area of the
Camp Fire that it would take this step to avoid the possibility of a power line downed by wind
starting a fire. PG&E could not shut its power grid down because PG&E’s electrical system
lacks installed switching equipment

Within PG&E the company is well known to prefer to maximize profit at the expense
of maintenance and equipment This policy is known internally as “Use Until Fail”. The lines,
towers and grid control equipment in the area of Paradise California were substandard, and dated
from the 1940’s. In May 2018 the California Public Utilities Commission specifically ordered
PG&E to replace power lines in this area, which the company failed to do prior to the devastating
fire, which resulted from the company’s inability to effectively shut down its power grid on
Novernber Sth, 2018.

The matter Amicus draws the Court’s attention to is the shutdown of PG&E’s Diablo
Canyon Nuclear Power Plant, Unit #1 which began on February 3, 2019, for inspection of the
core, and scheduled refueling PG&E intends to close the reactor for an undisclosed length of
time, possibly for a month. Amicus party calls on the Court to enjoin PG&E from restarting Unit
#1, as amicus party is in agreement with the recent statement of Retired Nuclear Regulatory

Commission Judge, Alex Karin. His statement of January 23rd, 2019 is as follows:
2

 

19-30088 Doc# 389 Filed: 02/08/19 Entered: 02/08/19 15:20:44 Page 2 of 4
AMICUS BRIEF or PAUL KANGAS

 

 

OO-.]O\U\LWN>-‘

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case:

“The existing panel -the Diablo Canyon Decommissioning Engagement Panel - was
created by PG&E to serve as a public relations “conduit” for PG&E. it allows PG&E

to “check the box” of public engagement, without hassle. ...Speaking as an individual
with 45 years of environment#l, given its bankruptcy and corporate policy to

maximize profit, and the company’s demonstrated and willful disregard for following
Federal safety mandatesl Shutdown down of Unit #1 for refueling at this time is the only
opportunity for an independent safety inspection to be made, before the reactor is
restarted for the next 6 years.

PG&E is currently guaranteed a large rate based fee as long as the reactors at Diablo
Canyon continue to operate until the planned 2025 date. PG&E has demonstrated it does not
hold the Public’s safety above profit. Its history of engineering decisions is proven to be neglect.

Amicus calls for the Court to issue an injunction against the company, to impose an independent

engineering assessment of Unit # 1 at the Diablo Canyon Nuclear Power Plant.

DATED: February 8, 2019

was fast resin

Andrew Paul Kangas
Plaintiff m Pro Se
PG&E Shareholder

3

 

111.9-30088 DOC# 389 Fi|€d: 02/08/19 Ent€r€d: 02/08/19 15220:44 Pag€ 3 Of 4
AMICUS BR_IEF OF PAUL KANGAS

 

 

\DOO\]O\U`I-I>'~L)JP\Jv-‘

NN[\JN[\)[\)NNN»-*r-‘)-‘»~»>-»»-\»-»_~»-¢i_a
DO\]O\M-B»WN>-‘CD\GOO\IO\LALWN'-‘O

Case:

 

CERTIFICATE OF SERVICE
(C.C.P.1012,1013,2015.5)
Case No.: 19-30088

1 certify that my mailing address is: c/o John F. Lee, Attorney at Law, 15 Boardman
Piace, Second Floor, San Francisco, CA 94103 and I am a citizen of the United States, over 18
years of age, a resident of the County of San Francisco, and not a party within the action; l
served a true copy of the attached:

By first class mail, postage pre~paid on:

Stephen Karotkin

WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue

New York, NY 10153~0119

Tobias S. Keller
KELLER & BENVENUTTI LLP

650 California Street, Suite 1900
San Francisco, CA 94108

I certify under penalty of perjury that the foregoing is true and correct

nw

/101}11 F. tea

Dated: February 8, 2019

4

_9-30088 DOC# 389 Filed: 02/08/19 Entered: 02/08/19 15220:44 Page 4 Of 4

AMICUS BRIEF OF PAUL KANGAS

 

 

